Citation Nr: 0002294	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-13 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which granted a claim by the veteran 
seeking entitlement to service connection for hearing loss, 
assigning a noncompensable (0 percent) disability rating.  
The veteran agreed with the grant of service connection, but 
appealed the disability rating assignment, contending that a 
higher rating was warranted.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 18, 1999 at 
which time the appellant and his spouse testified with 
respect to the claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Service-connected bilateral hearing loss was recently 
manifested by average puretone thresholds, at 1000, 2000, 
3000, and 4000 Hertz, of 48 decibels in the right ear and 46 
decibels in the left ear, with speech recognition ability of 
96 percent correct bilaterally.

3.  The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased (compensable) original 
disability rating for service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code (DC) 6100 
(1998); 38 C.F.R. § 4.85-4.87, DC 6100  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for 
hearing loss and has appealed the initial grant of less-than-
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided recent VA audiological examination 
and Travel Board hearing, and was given the opportunity to 
submit evidence in support of his claim.  Overall, the Board 
finds no evidence in the claims file indicating that there 
may be pertinent evidence available but not yet of record.  
Thus, the Board finds that no further assistance is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

II.  Regulations

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  This change occurred during the 
pendency of the veteran's appeal.  The United States Court of 
Appeals for Veterans Claims has held that, where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).  Here, the Board 
finds that neither set of regulations is more favorable to 
the veteran.  The regulations were amended only to ensure 
that current medical terminology and unambiguous criteria 
were used and to reflect current medical advances.  See 64 FR 
25202  (May 11, 1999).  The tables used to assign the Roman 
numerals and, then, to assign the appropriate disability 
rating remain unchanged.  Id.  The amended regulations do 
include additional provisions that pertain to hearing loss of 
55 decibels or more in each of the 4 specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a), (b)  (1998), as amended by 64 FR 25202  (May 11, 
1999).  However, these provisions are not pertinent in this 
case.  The veteran does not have hearing loss of 55 decibels 
in all 4 respective frequencies, nor a 30 decibel loss at 
1000 Hertz and a 70 decibels loss at 2000 Hertz.  Overall, 
the Board finds that the outcome of this case is the same 
under either set of regulations.

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100  (1998); 38 C.F.R. 
§§ 4.85-4.87, DC 6100  (1999).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, this is not applicable in an 
appeal from a rating assigned by an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

The veteran's service medical records show that he had 
hearing loss upon induction into service.  A December 1963 
induction medical examination report shows that he had the 
following puretone thresholds upon entry into service:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
0
N/A
40
LEFT
N/A
0
0
N/A
40

Hearing loss is also shown by a December 1965 service 
audiogram report and a February 1966 discharge report.  These 
documents indicate that the veteran had high-frequency 
sensorineural hearing loss that existed prior to service, but 
was aggravated by service.

A February 1966 physical profile record shows that the 
veteran was placed on permanent "2" profile due to partial 
loss of hearing, both ears.

The veteran's November 1966 separation medical report 
reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
50
LEFT
5
0
5
15
50

It reflects that the veteran had a high-frequency hearing 
loss defect.  

A December 1996 VA audiological examination report indicates 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
65
85
LEFT
15
15
25
65
80

Average puretone thresholds were 48 decibels in the right ear 
and 46 decibels in the left ear.  Speech recognition was 96 
percent correct bilaterally.  Diagnosis was normal hearing 
from 250 to 2000 Hertz, bilaterally, sloping to a moderately 
severe to profound hearing loss from 3000 to 8000 Hertz in 
the right ear and to a moderately severe to severe hearing 
loss in the left ear.  Speech discrimination was "very 
good," bilaterally.

An October 1997 private audiological report shows the results 
of audiometric testing in graph form.  The result are 
consistent with the December 1996 VA examination report.

An undated CompuHealth examination summary shows that the 
veteran had apparent hearing loss bilaterally.  Audiometric 
testing results showed the following hearing thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
70
75
LEFT
10
20
25
65
70

The veteran testified before the undersigned member of the 
Board at the RO in November 1999.  During the hearing, he 
stated that his hearing loss was not correctable and that a 
hearing aid would destroy his low-frequency hearing.  He 
indicated difficulty hearing his spouse and the radio, 
television, and telephone.  The veteran's representative 
argued that VA regulations pertaining to the rating of 
hearing loss do not take into consideration the "real 
world," and that he was against the current type of rating 
system.  He requested extraschedular consideration for the 
veteran's hearing loss.

IV.  Analysis

Applying the recent audiometric test results of the December 
1996 VA evaluation report to Table VI of the Rating Schedule, 
the Roman numeric designation is I for the left ear and I for 
the right ear.  38 C.F.R. § 4.85, Table VI  (1999).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a noncompensable (0 percent) disability rating for 
the veteran's service-connected hearing loss.  38 C.F.R. § 
4.85, Table VII (1999).  A noncompensable rating is also 
warranted based on the CompuHealth audiological results.  The 
October 1997 private audiological results are consistent with 
this finding.  Overall, no audiological evidence of record 
contains data indicating hearing loss of sufficient severity 
to warrant an increased (compensable) disability evaluation.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss; 
however, as noted above, in Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to numeric designations 
assigned after audiometric evaluations are rendered.  Based 
on the application of the rating criteria to the audiometric 
evidence in this case, the Board finds that there is no 
evidence of record to support an increased (compensable) 
disability evaluation under VA rating criteria.  Therefore, a 
compensable disability rating for the veteran's service-
connected bilateral hearing loss may not be granted.  38 
U.S.C.A. § 1155  (West 1991); 38 C.F.R. §§ 4.85-4.87, DC 6100  
(1998); 38 C.F.R. §§ 4.85-4.87, DC 6100  (1999).

The Board notes that the veteran appealed an initial 
disability rating assignment.  This necessitates that the 
Board consider whether or not he was entitled to an increased 
disability rating at any time since the effective date of his 
initial grant of service connection, even if only 
temporarily.  Fenderson, supra,(separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings) (citations 
omitted); see 38 C.F.R. §§ 3.400, 3.500  (1998).  In this 
case, as stated above, no evidence of record, consisting of 
results of audiometric evaluation, indicate hearing loss of 
compensable degree.  Thus, his disability is not entitled to 
a "staged rating."  See Fenderson, supra.

As stated above, the veteran's accredited representative 
requested that he be considered for an extraschedular rating.  
The law provides that:

The Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards. 

38 C.F.R. § 3.321(b)(1)  (1999).  While the Board does not 
have the authority to actually assign an extraschedular 
rating, the regulations do not preclude the Board from 
considering whether a referral to the appropriate officials 
for assignment of an extraschedular rating is warranted.  
Floyd v. Brown, 9 Vet. App. 88  (1996); see also VAOPGCPREC 
6-96  (August 16, 1996).  In Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court held that 38 C.F.R. § 3.321(b)(1) did 
not preclude the Board from affirming an RO conclusion that a 
claim did not meet the criteria for extraschedular 
submission, nor from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, because the question of an extraschedular 
rating is a component of the appellant's claim and the 
appellant had full opportunity to present the increased 
rating claim before the RO.  Bagwell, 9 Vet. App. at 339. 

In this case, the Board finds no exceptional circumstances 
rendering inapplicable the schedular disability rating 
standards.  The Rating Schedule reflects the average 
impairment in earning capacity resulting from service-
connected disabilities, 38 C.F.R. § 4.1  (1999), and no 
evidence in the claims file suggests that the veteran's 
hearing loss falls outside that contemplated by the Rating 
Schedule.  Specifically, the evidence does not show 
hospitalization for hearing loss.  In addition, marked 
interference with employment is not shown.  The evidence 
shows that, after service, the veteran worked for VA for 28 
years, most recently as a chief financial officer, before 
retiring.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
38 U.S.C. § 1155  (1999); 38 C.F.R. §§ 3.321(b), 4.1  (1999).

In light of the above, the veteran's claim is denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991).


ORDER

An increased (compensable) original disability rating for 
service-connected bilateral hearing loss is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

